Petition in CPLR article 78 proceeding to annul a decision of the State Commissioner of Social Services dated April 14, 1975 (affirming the determination of the New York City Department of Social Services denying petitioner’s request for moving expenses), is unanimously denied, and the determination confirmed, without costs, and without disbursements. Pursuant to CPLR 7804 (subd [g]), the proceeding was transferred to this court for disposition by order of the Supreme Court, Bronx County, entered December 16, 1975. Pursuant to CPLR 7804 (subd [e]), the court directed respondent to supply the tape recording of the hearing, and the tape was played in the presence of counsel. The tape is substantially in accordance with the transcript which has been submitted. Notwithstanding some minor imperfections and background noises on the tape, the court is satisfied that the tape recording was substantially an accurate and complete *538verbatim record of the fair hearing whose availability to respondent meets the requirements of Matter of Weekes v O’Connell (304 NY 259, 265-266). Respondent’s determination was supported by substantial evidence. Concur —Kupferman, J. P., Lupiano, Silverman and Markewich, JJ.